Citation Nr: 1445382	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  12-00 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for presbyopia, claimed as blurred vision.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as chronic respiratory problems, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for bilateral hand and arm twitching and tremors as due to an undiagnosed illness.

4.  Entitlement to service connection for a cervical spine pain disorder, to include as due to an undiagnosed illness.

5.  Service connection for lumbar spine degenerative to include as due to an undiagnosed illness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active duty from June 1984 to September 1984 and from November 1990 to June 1991, including service in the Southwest Asia Theater of Operations.  The Veteran also had additional service in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The issues of entitlement to service connection for COPD and bilateral hand and arm twitching and tremors is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative medical evidence of record does not show presbyopia to be etiologically related to a disease, injury, or event in service, to include as due to an undiagnosed illness.

2.  The most probative medical evidence of record does not show degenerative disc disease of the cervical spine, to be etiologically related to a disease, injury, or event in service, to include as due to an undiagnosed illness.

3.  The most probative medical evidence of record does not show degenerative disc disease of the lumbar spine, to be etiologically related to a disease, injury, or event in service, to include as due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria for service connection for blurred vision with presbyopia, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

2.  The criteria for service connection for degenerative disc disease of the cervical spine, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).

3.  The criteria for service connection for degenerative disc disease of the lumbar spine, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, are not met.  38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim for service connection for hypertension, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.

The RO provided notice to the Veteran in an October 2010 letter.  The letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letters also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, he was afforded VA examinations in April 2011, with an addendums dated in July and September 2011.  The Board finds that the VA examinations and associated addendums are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  Service Connection

Laws and Regulations

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(22), (24) (West 2002); 38 C.F.R. § 3.6(a), (c) (2013).  Active military, naval, or air service also includes any period of INACDUTRA during which the individual concerned was disabled from injury (but not disease) incurred in the line of duty.  38 U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), (d).

To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.'  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').  

If arthritis becomes manifest to a degree of 10 percent within one year of separation from active service, then they are presumed to have been incurred during active service, even though there is no evidence of these diseases during service .  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.317 , service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1) (2013)).

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a) (5) (2013); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A 'medically unexplained chronic multisymptom illness' means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.'  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a) (2) (ii) (2013).

'Objective indications of chronic disability' include both 'signs,' in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. §3.317(a) (3) (2013).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, muscle pain, joint pain, and neurologic signs or symptoms.  See 38 C.F.R. § 3.317(b) (2013).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a) (4) (2013).

      A.  Presbyopia, to include as due to an undiagnosed illness.

Analysis

As a threshold matter, the Board notes that military records reflect that the Veteran had active military service in the Southwest Asia Theater of Operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The law and regulations pertaining to undiagnosed illness incurred due to Persian Gulf service, discussed above, thus are applicable in this case.

In this case, the Board finds that service connection for presbyopia is not warranted.  

At the outset, the Board notes that there is a current diagnosis of presbyopia as determined by the February 2011 VA examiner.   

To the extent that the Veteran contends that presbyopia is an illness subject to presumptions provided to veterans who served in the Persian Gulf, presbyopia is not an undiagnosed illness or a medically unexplained chronic multi symptom illness.  The February 2011 VA examiner noted that a specific diagnosis presbyopia and indicated the Veteran did not have an undiagnosed illness.  Hence, presumptive service connection is not warranted for the undiagnosed illness presumptive provisions under 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  Accordingly, the analysis progresses to the question of direct service connection for the disability.  See Combee, 34 F.3d at 1042.

The Board initially notes that service treatment records, including examination reports and associated medical histories dated in September 1983 and April 1991are negative for any eye problems, to include the use of glasses or contacts.  Post-service treatment records include many complaints of headaches.  In a May 1994 private treatment record, the Veteran reported he had his eyes checked, and his headaches seemed to have gotten better after he had his glasses changed, but they redeveloped.  The Veteran had a post service injury in October 1994 when he had to have a fragment of brass removed from his left upper lid.  The Veteran underwent a VA examination in February 2011, during which he complained of blurred near vision, difficulty reading, and decreased night vision.  The examiner noted distance and near vision as 20/20 with correction.  The diagnosis was presbyopia which was not caused by or made worse from military service. 

As noted above, the current medical diagnosis the Veteran carries is presbyopia, In this regard, the Board notes that VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B, provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  As such, service connection cannot be granted for presbyopia as a matter of law.

Neither the Veteran nor his representative has identified, presented, or alluded to the existence of a medical opinion that establishes a relationship between an eye disability and service.  In fact, as note, the VA examiner specifically indicated that the disorder was not made worse by service.

As there is no competent opinion linking the current disability to a superimposed disease or injury in service, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for an eye disability on a direct basis.

In sum, the Board finds that the preponderance of the competent and probative evidence indicates that the Veteran's presbyopia has not been shown by competent medical evidence to be etiologically related to his active service.  In addition, as the Veteran's disability has been diagnosed as presbyopia, and hence, has been attributed to a diagnosed disorder, the Veteran may not avail himself of the presumption pertaining to undiagnosed illness as set forth in 38 C.F.R. § 3.317.  Accordingly, service connection for presbyopia disability is not warranted on any basis.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.

      B.  Degenerative Disc Disease of the Lumbar and Cervical Spine

Factual Background

The Veteran also maintains that his current back and neck disorders were incurred during active service.  

Service treatment records indicate the Veteran sustained a back injury during INACDUTRA in November 1991.  At that time, the Veteran reported he was doing a National Guard required run when he felt a pop in the mid-dorsal region of his back.  He had no other trauma.  The examiner noted he was quite tender over the inter-spinous ligament at the mid-dorsal segments.  The diagnosis was muscle/ligamentous injury mid-dorsal region.  

During an August 1994 VA examination, the Veteran asserted his neck problem may well have started during the Gulf conflict when it was necessary to wear heavy Kevlar helmets while bouncing in trucks over the cobblestone and very poor roads much of the time.  An x-ray report from that time showed very mild degenerative disc disease at the C5-C6 level and an April 2011 MRI report showed some minimal degenerative change and mild disc space narrowing at the L2-3 and L3-4.  

In a May 2001 private treatment record, the Veteran complained of a lifting injury at work, and the diagnosis was mechanical low back pain.  Additional private treatment records, including an April 2003 not indicates ongoing complaints of back pain, also diagnosed as slipped disc/lumbago.   

The April 2011 VA examiner found that the Veteran's degenerative arthritis of his cervical spine is not related to his military service as the Veteran had no treatment documentation of any cervical spine injury during active military service.  

During an April 2011VA examination, the Veteran reported that within a year or two after his discharge, he developed an aching lumbar pain in his central low back region.  The pain is aching, steady, and worse after sitting although he drives a truck and can drive for two to three hours at a time without difficulty.  Upon physical examination, the examiner noted that he had limited range of motion and sensitivity to very light skin touch over the entire lumbar spine area.  The examiner noted a his range of motion was limited by lack of effort and with a pain complaint inconsistent with physical findings.  The diagnosis was subjective complaint of low back pain with normal examination.  An MRI report from that time showed some minimal degenerative change and mild disc space narrowing at the L2-3 and L3-4.  

During the April 2011 VA examination, the Veteran also complained of neck pain.  He stated once he returned home from his tour in Kuwait he developed some grating sensation in his neck that is not associated with headaches.  Upon physical examination, the cervical spine had paracervical muscular spasm but there was no midline spinal tenderness.  He had a complaint of pain through all range of motion.  The diagnosis was subjective complaint of neck pain with normal examination other than minimal decrease of range of motion probably secondary to lack of effort.

In a July 2011 addendum, the examiner found Veteran's complaints of cervical pain and grinding and intermittent lumbar symptoms are less likely related to any undiagnosed illness.  The examiner noted that the Veteran developed degenerative arthritis later which is not related to his military service.  The examiner also found the Veteran's lumbar symptoms were intermittent at the time of discharge and it is less likely that the arthritic change was present when he was in the military service discharged in 1991.  

In a September 2011 addendum, the VA examiner determined that the Veteran's lumbar spine disorder is less likely than not due to his November 1991 in-service injury.  The examiner noted that at that time, the Veteran was evaluated for an injury to the mid-dorsal spine.  Post-service treatment records from that time do not note any upper dorsal spine condition.  His complaints have been regarding his low central lumbar spine, most associated with occupational injuries such as 2003 lifting injuries.  An August 1994 VA medical examination was negative for any back issues.  A recent MRI revealed lumbar multiple level mild degenerative disc disease.  This finding would be physiologically unrelated to an acute and transient soft tissue injury to upper thoracic area.

Analysis

The evidence clearly shows that the Veteran has a current diagnosis of back and neck disabilities.  As such, the critical question is whether any current back or neck disorder was incurred in service or other incident of service.  Based on the evidence of record, the Board concludes that it was not.

To the extent that the Veteran contends that his neck and back disabilities are due to an illness subject to presumptions provided to veterans who served in the Persian Gulf, degenerative disc disease of the lumbar and cervical spine is not an undiagnosed illness or a medically unexplained chronic multi symptom illness.  The April 2011 VA examiner noted that the degenerative disc disease of the lumbar and cervical spine was not an undiagnosed illness.  Hence, presumptive service connection is not warranted for the undiagnosed illness presumptive provisions under 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  Accordingly, the analysis progresses to the question of direct service connection for the disability.  See Combee, 34 F.3d at 1042.

The Board notes that the first diagnosis of degenerative disc disease in the neck is in August 1994, more than three years after separation from active service.  The first diagnosis of a degenerative disc disease of the lumbar spine is in April 2011, nearly 10 years after separation from service.  Service connection cannot be presumed as degenerative disc disease was not diagnosed within one year of separation from active service.  

Ultimately, the Board finds the opinions expressed in the April 2011 examination report, and July and September 2011 VA opinions of significant probative value.  The reports were based on an interview of the Veteran, his reported medical history, physical examination, and complete review of the claims file, including service treatment records.  Further, a complete and thorough rationale is provided for the opinions rendered.  As noted, the examiner considered the Veteran's reports of a back injury during a period of INACDUTRA and continuity of back pain thereafter, but did not find the statements sufficient on which to base an opinion as to etiology.  Based on all the evidence, the examiner concluded that the Veteran's current low back and neck disabilities was not caused by or a result of any incident in military service.  The examiner's conclusions are fully explained and consistent with the evidence of record.  Neither the Veteran nor his representative has identified, presented, or alluded to the existence of a medical opinion that establishes a relationship between a neck or back disability and service.

The Board has considered the Veteran's reports that he experienced a continuity of back and neck problems since active service.  Credibility, however, is an adjudicative and not a medical determination.  The Board has 'the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the 'inherent characteristics' of the Veteran's current statements as to the circumstances of his in-service injury and continuity of back and neck problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.

Even conceding the Veteran sustained a back injury in service, there is no indication that the Veteran sought treatment for back or neck problems for multiple years after service.  In fact, upon separation from service in April 1991, the Veteran specifically denied any arthritis, joint deformity, recurrent back pain, and head injury.  According to the evidence of record, when the Veteran first mentioned lumbar spine problems, in an April 2003 private treatment record, the Veteran reported he had sustained a lifting injury at work.  In a May 2003 private treatment record, the Veteran again complained of low back pain after a lifting injury at work and indicated he had only felt the pain one time previously.  In an April 2007 private treatment record, the Veteran indicated he had a past history of back injury in 2000.  The Board recognizes that the Veteran did relate his cervical spine disability to service as early as 1994, when he reported to the examiner that it may be due to having to wear heavy Kelvar helmuts and driving in trucks on very poor roads during the Gulf War.  Significantly, however, he did not report any actual continuity of symptoms since service at that time, which is consistent with his denial of any problems at separation and his affirmative report at that time that he had experienced no problems during deployment.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, the Board is not relying merely on a general absence of complaints in service.  Rather, the Veteran denied any associated symptoms during his April 1991 separation examination, in May 2003 reported he had only had back pain one time previously, and in April 2007 indicated he had a back injury in 2000 and has had problems with spasms since that time.  Accordingly, the Board finds that the Veteran's current statements are unreliable and not credible with respect to the question of onset of his claimed back or neck disability.

The grant of service connection requires competent and credible evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains records of medical treatment related to the Veteran's back and neck, it does not contain reliable evidence which relates these claimed disabilities to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative and credible than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, a VA examiner has reviewed the record and concluded that the Veteran's does not have residuals of a back and neck injury related to service.  In assigning high probative value to this opinion, the Board notes that the physician had the claims file for review, and specifically discussed evidence contained in the claims file to include the Veteran's history.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA physician's opinion to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Absent reliable lay or medical evidence relating these claimed disabilities to service, the Board concludes that the claims of entitlement to service connection for back and neck disorders must be denied.  In addition, as the Veteran's disability has been diagnosed as degenerative disc disease of the lumbar and cervical spine, and hence, has been attributed to a diagnosed disorder, the Veteran may not avail himself of the presumption pertaining to undiagnosed illness as set forth in 38 C.F.R. § 3.317.  In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.



ORDER

Entitlement to service connection for presbyopia, claimed as blurred vision, is denied.

Entitlement to service connection for a cervical spine pain disorder, to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a lumbar spine pain disorder, to include as due to an undiagnosed illness, is denied.


REMAND

The Veteran is seeking service connection for arm and hand twitching/tremors.  A March 2011 neurology note indicated an assessment of left arm tremors and whole body tremors, etiology unknown, probably functional.  The Board notes that the Veteran was recently granted service connection for fibromyalgia.  The Board finds an addendum opinion is necessary as to whether the Veteran's arm and hand twitch/tremors are caused by or a manifestation of his service-connected fibromyalgia. 

The Veteran is also seeking service connection for COPD.  In an April 2011 VA examination, the examiner noted that the Veteran was seen by the Mayo Clinic in January 2010.  After a physical examination, the examiner indicated that there was no service treatment documentation of any issues secondary to COPD, but he is a long cigarette smoker and the Mayo Clinic felt that his respiratory COPD was to cigarette smoking.  The Board notes that there are no Mayo Clinic records in the claims file.  As such, a remand is necessary to obtain any outstanding treatment records related to the Veteran's COPD diagnosis. 


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding and ongoing pertinent VA medical records related to the Veteran's COPD and tremor claims, to include any treatment records from the Mayo Clinic and any other identified treatment provider.  All records and/or responses received should be associated with the claims file.

2.  The Veteran's claims file should sent to an appropriate VA medical professional for an opinion.  The claims folder, Virtual VA and a copy of this remand are to be made available to the examiner to review prior to the review.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The examiner should express an opinion regarding whether it is as least as likely as not that the Veteran developed a tremor or other neurological disorder as a result of his service-connected fibromyalgia or whether the Veteran's current complaints of tremors are part of his current fibromyalgia diagnosis.  

The examiner must provide a complete rationale for any opinion and conclusion reached, citing the objective medical findings leading to the provided conclusion.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the conditions at issue, such testing or examination is to be accomplished prior to completion of the examination reports.

3.  Thereafter, the AOJ should readjudicate the claims that are now on appeal after taking any other development action that is deemed warranted.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


